Citation Nr: 0208149	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of August 2000.  This 
matter was originally on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  Following the Board's August 2000 Remand, the veteran was 
afforded a VA psychiatric examination and a medical opinion 
on the severity of the veteran's post-traumatic stress 
disorder. 

2.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3.  The veteran's service-connected post-traumatic stress 
disorder is not manifested by occupational and social 
impairment due to such symptoms as suicidal ideations, 
obsessional rituals, intermittent illogical, obscure, or 
irrelevant speech, spatial disorientation, near-continuous 
panic or depression affecting his ability to function, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  





CONCLUSIONS OF LAW

1. The RO complied with the Board's August 2000 Remand 
instructions.  Stegall
 v. West, 11 Vet. App. 268 (1998). 

2. The "duty to assist" under the Veterans Claim Assistance 
Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.   § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's August 2000 Remand, the RO 
readjudicated the veteran's claim of entitlement to an 
increased rating for service connected post-traumatic stress 
disorder (PTSD).  The RO increased the rating from 30 percent 
to 50 percent disabling and issued a Supplemental Statement 
of the Case in January 2001.  The veteran has since indicated 
that the severity of his PTSD warrants an even higher rating.

Based on a review of the evidence of record, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for the currently assigned 50 
percent rating under Diagnostic Code 9411, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent at this time.        38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The most recent VA 
psychiatric examination conducted in December 2000 and 
testimony the veteran presented at a hearing before the 
undersigned Member in July 2000 show that the veteran's PTSD 
symptoms are consistent with a 50 percent rating.  At the 
examination, the veteran complained of anxiety, bouts with 
diarrhea, sleep deprivation, nightmares, depression, 
intrusive thoughts of Vietnam stimulated by sounds of 
helicopters, and hypervigilance at home as well as in public 
places.  He denied having suicidal thoughts.  The examiner 
noted that the veteran was pleasant and cooperative during 
the interview.  The examiner further noted that the veteran 
exhibited the following symptoms:  anxiety; restricted 
affect; spontaneous speech with normal rate, volume, and 
tone; goal directed thought process absent loosening of 
association or flight of ideation; fair insight and judgment; 
orientation to time, place, person, and purpose; and intact 
short and long-term memory.  The veteran denied 
hallucinations and the examiner noted that he was not 
delusional or suicidal.  The diagnosis on Axis I was PTSD and 
the diagnosis on Axis IV was moderate psychological 
stressors.  The foregoing findings indicate that the 
veteran's occupational and social impairment is not 
manifested by such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, intermittent 
illogical, obscure, or irrelevant speech, near-continuous 
panic, and spatial disorientation, which are symptoms 
consistent with a 70 percent rating under Diagnostic Code 
9411.  

Furthermore, the veteran has indicated that he is constantly 
depressed, but there is no evidence that his depression 
affects his ability to function independently, appropriately, 
and effectively.  The veteran has expressed that he becomes 
very anxious and sweaty at work.  He also reported recent 
difficulties at work-in particular, conflicts with his 
superiors.  It appears that his depression and anxiety and 
the conflicts do not result in difficulty in adapting to 
stressful circumstances as the veteran remains employed at 
the Post Office, a job he has held for approximately thirty 
years.  Moreover, at the hearing and in response to the 
question of how he got along with his co-workers, the veteran 
stated, "I try to do what I have to do and-the best way I 
can."  The veteran is capable of functioning appropriately 
and effectively and adapting to stressful circumstances.  
There is also no evidence that the veteran's impairment in 
mood results in unprovoked irritability with periods of 
violence.  There is no evidence that the veteran neglects his 
personal appearance and hygiene as the examiner noted that 
the veteran appeared at the examination causally dressed.  
While the veteran has indicated that he is currently 
separated from his wife and that he does not have a lot of 
friends, the veteran has also indicated that he associates a 
lot with his single sister and goes places with her.  Thus, 
the veteran is capable of establishing and maintaining 
effective relationships.  The reports on VA psychiatric 
examinations conducted in August 1997 and June 1999 show 
similar complaints and findings.  

Finally, the December 2000 examiner assigned a Global 
Assessment of Functioning (GAF) score of 50 and noted that 
the veteran's symptoms demonstrated occupational and social 
impairment with reduced reliability and productivity.  The 
examiner's assessment is consistent with the criteria for a 
50 percent rating.  Less severe GAF scores of 55 and 52 were 
assigned in August 1997 and June 1999, respectively.  The 
Board finds that the veteran's overall disability picture, as 
described above, more closely approximates the criteria for a 
50 percent rating.     38 C.F.R. § 4.130, Diagnostic Code 
9411.

As indicated above, the veteran remains employed at the Post 
Office.  The Board finds that the evidence does not show that 
the veteran's PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  There is also no indication that 
his PTSD has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  A record of appointments 
at VA Northern California System of Clinics from December 
1999 to March 2001, VA outpatient treatment records dated 
from May 1996 to December 2000, and Kaiser Hospital records 
dated during the appeal period, are negative for psychiatric 
complaints or treatment thereof.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).






ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied. 



		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

